DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined
 "historical data" as data used for future operations at the same or other locations in paragraph [0018]
"field data" as data used for current operations in paragraph [0018]
"calibration data" as data collected from the sensors during calibrations performed in a laboratory setting [0018]
"ground truth" per its traditional connotation in the field of machine learning, as the information provided by direct observation [0018]

Allowable Subject Matter
Claim 1, 3-14, 16-23 are allowed. 
Claims 2, 15 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 3-14, 16-23, the closest prior art of record, US 2016/0178435 (hereinafter Indo), teaches the following:
claim 1, Indo teaches a) modeling drift thresholds for one or more wellbore sensors (e.g. “determining whether the estimated impact of the baseline drift on the prospective measurement of the fluid property is greater than a desired threshold (i.e. the modeled drift threshold) “, see paragraph [0005], see also Fig. 11 which shows two confidence intervals which function as drift thresholds, see also paragraph [0068]); 
b) collecting field data from the one or more wellbore sensors (e.g. “quantifying baseline drift (i.e. collected field data) of an optical spectrometer”, see paragraph [0005], see also “observation” in fig. 11); 
c) comparing the collected field data to the drift thresholds (e.g. “determining whether the estimated impact of the baseline drift (i.e.  on the prospective measurement of the fluid property is greater (i.e. comparing) than a desired threshold (i.e. the modeled drift threshold) “, see paragraph [0005] and paragraph [0053] “directly or indirectly comparing the estimated impact (i.e. the shift in the collected field data) to a threshold level (block 186) (the threshold level represent the acceptable measurement drift), which could include determining whether an impacted answer product would still fall within desired criteria (e.g., an acceptable error range)“); 
and d) recalibrating the one or more wellbore sensors if the collected field data exceeds the drift thresholds (e.g. “If, on the other hand, one or more of the impacted answer products would fall outside (i.e. exceed) the desired criteria (i.e. drift threshold), diagnosing the spectrometer could include recommending servicing before returning the spectrometer to operation and the spectrometer could then be serviced (block 190). This can include any suitable actions to ready the spectrometer for further use, such as recalibrating the spectrometer “, see paragraph [0053]).  
However, the prior art fails to anticipate or render obvious a method for determining when to calibrate a wellbore sensor comprising: a) modeling drift thresholds for one or more wellbore sensors, wherein the modeling of the drift thresholds is performed by combining field data and calibration data in combination with the rest of the claim limitations as claimed and defined by the Applicant. Although having models that include sensor drift is well known, the particulars of actually modeling the drift thresholds are not taught in the prior art.
Dependent claims 3-14, 16-18 also distinguish over the prior art for at least the same reasons as claim 1.
Regarding claim 19, Indo teaches
A method for determining the drift status of a wellbore sensor comprising: a) creating a model defining drift thresholds for one or more wellbore sensors, b) inputting field data collected by the one or more wellbore sensors into the dynamic model; c) comparing the input field data to the defined drift thresholds for the one or more wellbore sensors; d) updating the dynamic model with the input field data; and e) calibrating the one or more wellbore sensors if the input field data exceeds the defined drift thresholds.
However, the prior art fails to anticipate or render obvious a method for determining the drift status of a wellbore sensor comprising: creating a dynamic model defining drift thresholds for one or more wellbore sensors, the dynamic model created by combining field data collected by the one or more wellbore sensors and laboratory calibration data for the one or more wellbore sensors and updating the dynamic model with the input field data in combination with the rest of the claim limitations as claimed and defined by the Applicant. Although having models that include sensor drift is well known, the particulars of actually modeling the drift thresholds are not taught in the prior art.
Dependent claims 20 also distinguish over the prior art for at least the same reasons as claim 19.
Regarding claim 21¸ Indo teaches a method for determining when to calibrate a wellbore sensor comprising: a) modeling drift thresholds for one or more wellbore sensors; b) collecting field data from the one or more wellbore sensors; c) comparing the collected field data to the drift thresholds; d) recalibrating the one or more wellbore sensors if the collected field data exceeds the drift thresholds.
However, the prior art fails to anticipate or render obvious a method for determining when to calibrate a wellbore sensor comprising: f) updating the drift thresholds modeling with the collected field data in combination with the rest of the claim limitations as claimed and defined by the Applicant. Although having models that include sensor drift is well known, the particular limitation of updating the drift thresholds modeling is not taught in the prior art.
Dependent claims 22-23 also distinguish over the prior art for at least the same reasons as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Youssef et al., US 2019/0129063 – teaches a model is generated utilizing a machine learning operation for a wellbore sensor (paragraph [0021])
Behr, WO 2014/152975 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862